By the Court,

Paine, J.
In this case the land of the respondent was taken by the Milwaukee & Watertown R. R. *62Co. for railroad purposes, and the damages were appraised hy commissioners properly appointed. From this appraisal the respondent appealed to the circuit court; and while the appeal was there pending, the appellant-was substituted on motion of the respondent, in place of the Milwaukee & Watertown Co., and the damages assessed and judgment rendered against the appellant. This substitution was made by virtue of section 1, chap. 135, R. S., 1858. Without determining whether this section was intended to allow a party to be substituted as defendant on motion of plaintiff, we think the judgment in this case must be reversed, for the reason that if such substitution may take place, it can only be upon proper notice to the party substituted. Such notice would then stand in the place of process, and without it the court would get no jurisdiction of the person. The record here shows that notice of the motion to substitute was sent by letter to “N. J. Emmons, Esq., at Milwaukee, and to H. L. Palmer, Esq., at Milwaukee,” but there is nothing to show that those gentlemen, or either of them, were in any way connected with the appellant. If either of them had been its general attorney, a proper service upon him would have been good. But as it is, the record shows no service on the appellant, and as there was no appearance for it, the court acquired no jurisdiction over it.
The judgment is reversed, with costs.